(104)
These authorities do not say that depositions taken in the absence of the prisoner shall be read, and our act of Assembly, 1715, ch. 16, clearly implies the depositions to be read must be taken in his presence. It is a rule of the common law, founded on natural justice, that no man shall be prejudiced by evidence which he had not the liberty to cross-examine; and though it be insisted that the act intended to make an exception, in this instance, to the rule of the common law, yet the act has not expressly said so, and we will not, by implication, derogate from the salutory rules established by the common law.
So the deposition was rejected.